Citation Nr: 0502345	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran had pre-war service from October to December 
1941, was beleaguered from December 1941 to April 1942, was a 
prisoner of war from April 1942 to January 1943, was missing 
from January 1943 to March 1945, and had regular Philippine 
Army service from March 1945 to March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).

In a November 2002 decision, the Board denied the appellant's 
claim for service connection for cause of death and for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court), which issued an Order in 
December 2003, vacating the Board's January 2003 decision.  

FINDINGS OF FACT             

1.  The veteran was a former prisoner of war.

2.  The veteran died on September [redacted], 1974.  At the time of 
his death, he was service-connected for amputation of the 
right arm.  The cause of death was listed on the death 
certificate as cerebro vascular accident due to hypertension.

CONCLUSION OF LAW

The cause of the veteran's death was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309. 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

If a veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2004).

The veteran served during World War II and was a prisoner of 
war.  He died on September [redacted], 1974.  The death certificate 
noted that the disease or condition directly leading to death 
was cerebro vascular accident due to hypertension.  Pursuant 
to the recent change in regulation 38 C.F.R. § 3.309, there 
is a presumption of service connection for hypertension in 
former prisoners of war.  Accordingly, the Board concludes 
that the veteran's death was due to a service-connected 
disability. 

In light of the foregoing, the appellant's claim for benefits 
under 38 U.S.C.A. § 1318 is dismissed.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appellant's claim for benefits under 38 U.S.C.A. § 1318 
is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


